CCA 20090234. On consideration of the motion for leave to file an amicus curiae brief by the National Association of Criminal Defense Lawyers and Appellant’s motion to consider the brief on behalf of Appellant filed with the United States Army Court of Criminal Appeals, it is ordered that said motions are hereby denied. The denial of the motion for leave to file an amicus curiae brief in support of the petition for grant of review is without prejudice to the filing of a motion for leave to file an amicus curiae brief on the issues granted review on this date.